Citation Nr: 0519773	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  00-23 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to September 
1945, including combat service during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October and November 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In the October 2000 
rating decision, the RO denied the veteran's claims of 
entitlement to a TDIU and to special monthly compensation 
(SMC) based on the need for regular aid and attendance or 
being housebound.  In the November 2000 rating action, the RO 
denied the veteran's claim of entitlement to an increased 
rating for his PTSD.  The veteran perfected a timely appeal 
of these determinations to the Board.

When this case was initially before the Board in June 2001, 
the Board denied the veteran's PTSD, TDIU and SMC claims.  
The veteran appealed that part of the Board's June 22, 2001, 
decision, which denied the PTSD and TDIU claims, to the 
United States Court of Appeals for Veterans Claims (Court).  

While the veteran's appeal was pending at the Court, in 
September 2003, the Board granted his motion to have his case 
advanced on the Board's docket.  

In an October 2003 decision, unaware that an appeal was 
pending before the Court, the Board again denied the 
veteran's claim of entitlement to an increased rating for his 
PTSD; in that same decision, the Board remanded the veteran's 
TDIU claim for further development and adjudication.

In a December 2004 memorandum decision, the Court vacated and 
remanded that part of the Board's June 22, 2001, decision 
that denied the claims for a disability rating in excess of 
50 percent for PTSD and TDIU.  That part of the Board's June 
2001 decision that denied entitlement to SMC, based on the 
need for regular aid and attendance or being housebound, was 
not disturbed.  The case has been returned to the Board for 
compliance with the Court's December 2004 order, a copy of 
which has been associated with the claims file.

In light of the foregoing, in a decision issued 
simultaneously with this remand, the Board vacates its 
October 2003 decision and remand, and this remand will be 
will be entered as if the Board's October 2003 decision and 
remand had never been rendered.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the record, the Board unfortunately 
concludes that despite the veteran's age and the length of 
this appeal, for the reasons set forth below, the Board has 
no discretion and must regrettably remand this matter for 
further development and adjudication.

In a March 2004 statement, the veteran reported that he was 
continuing to receive treatment at the Dorn VA hospital in 
Columbia, South Carolina.  The Board notes, however, that VA 
treatment records, dated since July 2002, have not been 
associated with the claims folder.  Because records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file, 
see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992), the RO must obtain 
these records.  Further, the law requires VA to obtain these 
outstanding VA records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2004).  As such, the Board has 
no discretion and must remand this claim for compliance with 
the VCAA.

In addition, subsequent to the Board's June 2001 decision, in 
a recent precedent opinion, the General Counsel of VA held 
that a veteran may be entitled to separate compensable 
evaluation for his limitation of flexion and extension.  See 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (2004).  Precedent 
opinions of the General Counsel are binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 19.5 
(2004).  Here, in an October 2000 rating action, the RO 
granted entitlement to a separate 10 percent rating for the 
veteran's right knee arthritis under Diagnostic Code 5260.  
To date, however, VA has not considered VAOPGCPREC 9-2004, 
and on remand, the RO must address the impact of this 
precedent opinion.

In light of the foregoing, the Board concludes that it has no 
discretion and must remand the veteran's PTSD and TDIU claims 
so that he can be afforded contemporaneous VA psychiatric and 
orthopedic examinations, which must be conducted after all 
outstanding records have been obtained.  See 38 U.S.C.A. 
§ 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should associate with the 
claims folder records any outstanding 
records of the veteran's treatment for 
psychiatric and/or right knee problems, 
dated since 2000.  This should 
specifically include records of his care 
at the Dorn VA Medical Center in 
Columbia, South Carolina, dated since 
July 2002.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA psychiatric 
examination to determine the current 
extent and severity of his service-
connected psychiatric disability.  It is 
imperative that the examiner reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND, and 
acknowledges such review in his or her 
report.  The examination report should 
reflect consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  In doing so, the examiner 
should comment on the GAF scores offered 
by the veteran's treating clinical 
psychologist, who estimated that his GAF 
score was in the low 40s, and those 
offered by the physician who formally 
evaluated the veteran in September 2000 
and August 2002, and who estimated that 
his GAF scores were 60 and 61, 
respectively.  

Thereafter, the examiner must opine as to 
whether, without regard to the veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that the veteran's service-
connected psychiatric and right knee 
disabilities, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful 
occupation.  

All examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

3.  After associating any outstanding 
records with the claims folder, the RO 
should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of his right knee instability 
and right knee arthritis.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The examiner should 
report the findings of range of motion 
studies expressed in degrees and in 
relation to normal range of motion, and 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited flexion and extension 
of the right knee.  Thereafter, the 
examiner must opine as to whether, 
without regard to the veteran's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that the veteran's service-connected 
psychiatric and right knee disabilities, 
either alone or in the aggregate, render 
him unable to secure or follow a 
substantially gainful occupation.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims.  In doing so, unless 
rendered moot, in readjudicating the 
veteran's TDIU claim, the RO must 
specifically consider VAOPGCPREC 9-2004.  

5.  The veteran and his representative 
must be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


